DETAILED ACTION
This action is responsive to the Applicant’s response filed 5/16/22.
As indicated in Applicant’s response, claims 1, 4 have been amended, claim 2 cancelled and claim 6 added.  Claims 1, 3-6 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
I) The prior art taken separately or jointly does not suggest or teach the following features.
	A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising:
	(i) a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine;
	a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to the machining commanded in the machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during the machining of the workpiece, as state data indicating a state of the machining; wherein 
	(ii) the preprocessing part is configured to create the state data and label data based on the data acquired by the data acquisition part, the label data taking, as label values, the presence or absence of the disconnection occurrence of the wire electrode at time when the state data is acquired and the disconnection cause at time when disconnection occurs,	
	(iii) a machine learning device configured to execute, based on the state data created by the preprocessing part, processing relating to machine learning using a learning model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets, 
	the machine learning device including a learning part configured to generate the learning model, based on the state data and the label data, by creating the class sets corresponding to each of the label values taken by the label data,
	wherein
	(iv) the label data includes disconnection pattern data including a label indicating (1)
presence/absence of disconnection occurrence of the wire electrode in a state where the state data is acquired and the disconnection cause estimated when the wire electrode is disconnected and (2) a machining condition adjusted before the disconnection, 
	(v) upon acquiring the data in the state where the wire electrode is not disconnected, the preprocessing part is configured to take a label value indicating that there is no disconnection, for the disconnection pattern data of the state data, and 
	upon acquiring the data in the state right before the disconnection of the wire electrode, the preprocessing part is configured to take a label value indicating the disconnection occurrence and the machining condition adjusted before the disconnection, for the disconnection pattern data of the state data.
(as recited in claim 1)
Onodera et al, USPubN: 2017/0060105, discloses process of obtaining machining conditions, state data, and metrics representative thereof, by observation unit from direct machining operations as well as environmental storage unit, condition storage unit in consideration also from previous reward storage for further analysis or reassessment of the conditions and rewarding prior to a machine learning adjustment, the acquisition as part of preprocessing stage to perform processing and generating of input destined for a subsequent machine learning, AI re-inforcement or adjustment, where the learning method is to adjust conditions corresponding to workpiece machining by a wire discharge on basis of current state thereof and past learning. No part in preprocessing machining data and stored reward in Onodera teaches acquisition of data state – as per (iv) - right before disconnection of a wire electrode so that the preprocessing takes a label value indicative of the disconnection occurrence and machining condition adjsted before the disconnection – as in (v) - as pattern to be used by a machine learning along with created class sets having label values that correspond to the label data, the machine learning using a  model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets - as in (iii)
Shirai, USPubN: 2017/0151618, discloses provision of state and label to a machine learning or a reinforcement learning, the machine learning recognized in that it takes into consideration the presence/absence of the disconnection occurrence of the wire electrode at time when the state data is acquired and the disconnection cause at time when disconnection occurs, in association with welding process parametric states on position, length, state data, reward conditions, where machine learning and numerical method formulation includes M-code parameterization of a wire disconnection.  No part in the reinforcement learning of Shirai M-code includes creating of class sets corresponding to label values taken by label data – as in (iv); nor does the machine learning in Shirai acquires state data right before a disconnection of wire electrode as for expressing presence/absence of disconnection as well as cause estimated therewith in defining label data and machining condition adjusted before the disconnection- as in (v), where the machine learning uses a  model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets - as in (iii)
D’ Amario, USPubN: 2019/0061031, discloses recursive machine learning borrowing effect of simulation configurations where successive discharge pulses as trained input are classified for a weighting to be derived toward consideration for refining a scheme of suppression associated with intent to avert undesirable shortage or breakage, via an adaptation of machining parameters with various number of discharges, where positioning data mapped with consecutive discharges and observed localized discharges serve as input to iterative/regressive classification weighting (or ML classification and logic regression ) where successive implemented discharges executed outcome affords consolidation of the weighting which would enable adjust to a control or machining parameters.  The regressive approach for classification weighting on basis of trained machining parameters to successively refine a suppression scheme for averting breakage or shortage in D’Amario fails to fulfill a machine learning performing on basis of acquired state data right before a disconnection of wire electrode as for expressing presence of disconnection and cause estimated therewith in defining label data and machining condition adjusted before the disconnection- as in (v), where a learning model implements correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets where created class sets by the machine learning – as in (iii) - have label values that correspond to the label data generated with the acquistion part.
	Jeong, USPubN: 2017/0320182, discloses configuration of vector as part of the numerical methods geared for machining tool diagnosis in terms of associating labels indicative of discerned patterns, tool condition or feature behavior and numerical values representing the very feature behavior being observed or labeled, i.e. using condition label mapped to numerical values attributed to a feature being examined during a cutting process in which tool condition label is being applied, including vector configuration having values entries and corresponding labels for a feature/pattern of the tool condition, the labelling provided in accordnace to patterns identified with given process. The numerical learning method using vector values and corresponding labels indicative of discerned patterns in Jeong cannot be same as machine learning performing on basis of acquired state data right before a disconnection of wire electrode as for expressing presence of disconnection and cause estimated therewith in defining label data and machining condition adjusted before the disconnection- as in (v), wherein use of a learning model implements correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets where created class sets by the machine learning – as in (iii) - have label values that correspond to the label data generated with the acquistion part.
	II) Double Patenting Rejection
	The extensive added limitations to claim 1 in terms of: 
	the label data includes disconnection pattern data including a label indicating (1)
presence/absence of disconnection occurrence of the wire electrode in a state where the state data is acquired and the disconnection cause estimated when the wire electrode is disconnected and (2) a machining condition adjusted before the disconnection, 
	upon acquiring the data in the state where the wire electrode is not disconnected, the preprocessing part is configured to take a label value indicating that there is no disconnection, for the disconnection pattern data of the state data, and 
	upon acquiring the data in the state right before the disconnection of the wire electrode, the preprocessing part is configured to take a label value indicating the disconnection occurrence and the machining condition adjusted before the disconnection, for the disconnection pattern data of the state data
 	have been deemed distinguishing and non-obvious over the subject matter language of copending case 16,659,908; hence, the outstanding obviousness double patenting (ODP) rejection set forth from the last Office Action is herein withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 5, 2022